Citation Nr: 1808280	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-32 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $7,293.00, created during the period from October 13, 2010 to April 30, 2011 based on the Veteran's incarceration.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1972 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and June 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and the Debt Management Center in Saint Paul, Minnesota.

An April 2011 rating decision reduced the Veteran's service-connected compensation award to a 10 percent rated effective October 13, 2010, resulting in an overpayment of benefits.  The Board notes that while the April 2011 rating decision contains a typographical error, identifying the effective date of the rate adjustment as October 23, 2010, rate adjustment information contained in the record shows that the effective date of the adjustment was correctly made effective on October 13, 2010, 61 days after the Veteran's August 13, 2010 incarceration.

A May 2011 letter from the Debt Management Center informed the Veteran that an overpayment in the amount of $7,923.00 had been created.  In May 2011, the Veteran filed a request for a waiver of the overpayment.  A June 2011 decision from the Debt Management Center denied the waiver request.

In October 2014, the Board remanded this appeal for further development.


FINDING OF FACT

In signed correspondence dated December 2017, prior to the promulgation of a Board decision, the Veteran's representative wrote that the Veteran wished to withdraw the appeal of his claim for entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $7,293.00.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $7,293.00 have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204.  In signed correspondence dated December 2017, prior to the promulgation of a Board decision, the Veteran's representative wrote that the Veteran wished to withdraw the appeal of his claim for entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $7,293.00.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the claim for entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $7,293.00 is dismissed.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


